DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 02/15/2022; 03/14/22.

Response to Amendment
4.	Applicant’s amendments filed on 04/25/2022 have been entered. Claim 13 has been amended. Claims 13-14 are pending in this application and Claim 13 being independent.

Response to Arguments
5.	Applicant’s arguments, see page 3, filed on 04/25/2022, with respect to the specification objections have been fully considered and are persuasive; thus the objection to the specification has been withdrawn.

6.	Applicant’s arguments, see page 3, filed on 04/25/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.

7.	Applicant's arguments, filed on 04/25/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant's Remarks, the applicant argues that (1) the prior art does not disclose any aircraft, it does not, and indeed cannot, disclose presenting a generated first virtual environment to a pilot operating an aircraft as claimed, (2) does not disclose doing anything to distinctly and specifically induce the at least one of the one or more reactions by the pilot as claimed. The Examiner respectfully disagrees with these arguments. Regarding the first and second arguments, the claim language is too broad and didn’t provide details of a pilot in actual aircraft. Therefore, inputs from a human being at a virtual airplane cockpit would is obvious with the limitations of “a pilot operating an aircraft” and “one or more reactions by the pilot”. All other limitations also discussed (See Office Action below). Also, it is respectfully noted that the combination of prior arts established a prima facie case of obviousness 103 rejection on independent claim. Thus, the Examiner respectfully submits that claim 13 is disclosed by the prior art.
On page 4 of the Applicant's Remarks, the Applicant argues that the dependent claim 14 is not taught by the prior art, insomuch as they depend from claim 13 that is not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al., (“Chavez”) [US-2016/0019808-A1] in view of “A Study Evaluating if Targeted Training for Startle Effect can Improve Pilot Reactions in Handling Unexpected Situations in a Flight Simulator” by Michael Gillen (“Gillen”)
Regarding claim 13, Chavez discloses a method (Chavez- Abstract discloses method for training an aircraft pilot employs a station that delivers training lessons in the form of output and also receives input data from the trainee) comprising:
presenting a generated first virtual environment to a pilot operating an aircraft (Chavez- Fig. 1B and ¶0022-0024 disclose the trainee will be wearing a virtual/augmented reality head-mounted-display (HMD) 4 that has enough precision to deliver images of the aircraft's virtual cockpit [a generated first virtual environment], together with the trainee's hands in movement, in real time (FIG. 1B, block 106) […] the virtual environment reacts accordingly, showing modifications in the virtual cockpit's displays, lamps, alarms, buttons, levers and sliders […] The computed virtual and/or augmented reality generated on the head mounted display (HMD) 4 will, since the system requirements are satisfied, lie over or augment the real world image of that physical mockup; ¶0028 discloses a virtual airplane cockpit [virtual environment] capable of receiving inputs from a human being and simulating the real world behavior in response to this interaction; ¶0031 discloses the system automatically adjusts the viewpoint and perspective of a displayed virtual scene […] both operators can cooperate within the same virtual training environment [presenting a generated first virtual environment]); 
detecting and saving data indicative of one or more reactions by the pilot in response to the generated first virtual environment (Chavez- Fig. 1B and ¶0022-0023 disclose executing the training actions in a virtual and/or augmented environment. Such activities at the same time can be mentored and supported by a computer that applies the lessons and receives/registers the trainee's evaluation tests (FIG. 1B, block 110). Those lessons can also be followed in real time by an instructor, who can also review the lessons and evaluations recorded (FIG. 1B, block 108). In the application of the lessons, the trainee can move his/her body parts, e.g., head, torso, arms and fingers […] Sensors 3 capture the trainee's movements [saving data indicative of one or more reactions] (FIG. 1B, block 102). The trainee will be wearing a virtual/augmented reality head-mounted-display (HMD) 4 that has enough precision to deliver images of the aircraft's virtual cockpit, together with the trainee's hands in movement, in real time (FIG. 1B, block 106). Every hand movement of the trainee is decoded by the computer 2, in the context of the lesson being applied at that moment, and the virtual environment reacts accordingly [detecting one or more reactions by the pilot in response to the first virtual environment], showing modifications in the virtual cockpit's displays, lamps, alarms, buttons, levers and sliders; ¶0025 discloses the student's cognition through the senses of sight, hearing, touch and movement of the hands and members interacting with the various controls [detecting one or more reactions by the pilot]);
analyzing the saved data to determine a correlation between an identified attribute of the virtual environment and at least one of the one or more reactions (Chavez- ¶0023 discloses every hand movement [at least one of the one or more reactions] of the trainee is decoded by the computer 2, in the context of the lesson being applied at that moment, and the virtual environment [virtual environment] reacts accordingly, showing modifications in the virtual cockpit's displays, lamps, alarms, buttons, levers and sliders [an identified attribute of the virtual environment]; ¶0028 discloses a virtual airplane cockpit capable of receiving inputs from a human being and simulating the real world behavior in response to this interaction […] The system may receive, log and process inputs from trainee's interaction [analyzing the saved data] to evaluate the achievement of the lesson goals; ¶0031 discloses the operators can see (via camera or optical images that are displayed on or transmitted through the HMDs 4) their own first-person perspective of the environment, with superimposed virtual visual elements (from the same perspective as detected by the head-mounted sensors 3) such as day or night sky windshield views [an identified attribute of the virtual environment], views of a simulated runway for landings and takeoff, instrument readings, etc. When the operators change the position and/or orientation of their heads, sensors 3 detect this change and the system automatically adjusts the viewpoint and perspective of a displayed virtual scene [a correlation between an identified attribute of the virtual environment and at least one of the one or more reactions]. The operators may thus see different virtual elements (or the same virtual elements from different perspectives) based for example on different head positions and/or orientations or for other reasons.); and
presenting a second generated virtual environment comprising the identified attribute to the pilot to  the at least one of the one or more reactions by the pilot (Chavez- ¶0023 discloses every hand movement [one or more reactions by the pilot] of the trainee is decoded by the computer 2, in the context of the lesson being applied at that moment, and the virtual environment reacts accordingly, showing modifications in the virtual cockpit's displays [presenting a second generated virtual environment], lamps, alarms, buttons, levers and sliders [the identified attribute]; ¶0025 discloses the instructional path provided by each lesson (FIG. 1B, block 104) is oriented to the operational issues and brings knowledge to the student […] Such arrangements can use varied media contents that reach the student's cognition through the senses of sight, hearing, touch and movement of the hands and members interacting with the various controls).
Chavez does not explicitly disclose to induce the at least one of the one or more reactions by the pilot.
However, Gillen discloses
induce the at least one of the one or more reactions by the pilot (Gillen- page 24, last paragraph to page 25, 1st paragaph discloses According to the perceptual cycle model (PCM), when an environmental experience is encountered, relevant experiences (schemata) are retrieved to help develop an appropriate response (Plant & Stanton, 2013). This leads to seeking out certain types of additional information in as a way of interpreting that information using a form of bottom-up processing. The environmental experience can result in the
modification and updating of cognitive schemata and thus, in turn, influence further
interaction with the environment).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Chavez to incorporate the teachings of Gillen, and apply the influence further interaction with the environment into the modifications in the virtual cockpit's displays, as taught by Chavez for presenting a second generated virtual environment comprising the identified attribute to the pilot to induce the at least one of the one or more reactions by the pilot.
Doing so would better aid crews in handling sudden and unusual events.



10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez in view of Gillen, further in view of Livneh, (“Livneh”) [US-2020/0151958-A1]
Regarding claim 14, Chavez in view of Gillen, discloses the method of claim 13, but does not explicitly disclose, but Livneh discloses wherein the analyzing may be performed by a system selected from the group consisting of an artificial intelligence system, a machine learning system and a deep learning system (Livneh- ¶0044 discloses a machine learning process or algorithm (e.g., using a neural network algorithm or regression model) to gradually learn the manner in which environmental features affect visibility, such as by offline processing sets of exemplary images that include various objects in different environmental conditions (e.g., degrees of ambient lighting, sunlight, and other visibility features) […] After processing a sufficient number of data sets, a machine learning algorithm may be capable of characterizing the appearance and visual properties of an object under various environmental conditions and visibility affecting features; ¶0064 discloses a machine learning process may be applied to sets of images in different environmental conditions).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Chavez/Gillen to incorporate the teachings of Livneh, and apply the machine learning process or algorithm into the analyzing, as taught by Chavez/Gillen for analyzing may be performed by a system selected from a machine learning system.
Doing so would provide an enhanced method for displaying augmented reality reflective of environmental features affecting visibility.



Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619